1

2
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON                  Jul 09, 2019
4                                                                          SEAN F. MCAVOY, CLERK
     KURT BRODERICK LEPPERT,                     No. 2:19-cv-00162-SMJ
5
                               Petitioner,       ORDER SUMMARILY
6                                                DISMISSING HABEAS CORPUS
                  v.                             PETITION
7
     STATE OF WASHINGTON,
8
                               Respondent.
9

10         Petitioner Kurt Broderick Leppert, a prisoner at the Coyote Ridge

11   Corrections Center, brings this pro se Petition Under 28 U.S.C. § 2254 for Writ of

12   Habeas Corpus By a Person in State Custody, ECF No. 1. The $5.00 filing fee has

13   been paid.

14                              PROPER RESPONDENT

15         An initial defect with the petition is that it fails to name a proper party as a

16   respondent. The proper respondent in a federal petition seeking habeas corpus relief

17   is the person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426

18   (2004); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the

19   petitioner is incarcerated, the proper respondent is generally the warden of the

20   institution where the petitioner is incarcerated. See Ortiz-Sandoval v. Gomez, 81




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 1
1    F.3d 891 (9th Cir. 1996). Failure to name a proper respondent deprives federal

2    courts of personal jurisdiction. See Stanley, 21 F.3d at 360.

3          Petitioner acknowledges his error and submitted a Motion to Substitute

4    Respondent, ECF No. 4. Based on the disposition of this action, however, the

5    motion is denied as moot.

6                            EXHAUSTION REQUIREMENT

7          Petitioner challenges what appears to be his 2014 Spokane County jury

8    convictions for two counts of rape of a child in the first degree, two counts of rape

9    of a child in the second degree, two counts of child molestation in the first degree,

10   two counts of child molestation in the second degree, and unlawful imprisonment

11   with sexual motivation. He received a sentence of twenty-one years’ and four

12   months’ confinement. Petitioner indicates that he has a direct appeal pending. ECF

13   No. 1 at 2.

14         In his grounds for relief, Petitioner argues that the State of Washington has

15   no jurisdiction to decide federal constitutional matters. Id. at 5–12. It has long been

16   settled that state courts are competent to decide questions arising under the U.S.

17   Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898) (“It is the duty of the

18   state court, as much as it is that of the federal courts, when the question of the

19   validity of a state statute is necessarily involved, as being in alleged violation of any

20   provision of the federal constitution, to decide that question, and to hold the law




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 2
1    void if it violate that instrument.”); see also Worldwide Church of God v. McNair,

2    805 F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as competent as

3    federal courts to decide federal constitutional matters). Therefore, Petitioner’s

4    arguments to the contrary lack merit.

5          Additionally, before a federal court may grant habeas corpus relief to a state

6    prisoner, the prisoner must exhaust the state court remedies available to him or her.

7    28 U.S.C. § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally

8    requires that a prisoner give the state courts an opportunity to act on his or her claims

9    before he or she presents those claims to a federal court. O’Sullivan v. Boerckel,

10   526 U.S. 838 (1999). A petitioner has not exhausted a claim for relief so long as he

11   or she has a right under state law to raise the claim by an available procedure. See

12   id.; 28 U.S.C. § 2254(c).

13         To meet the exhaustion requirement, the petitioner must have “fairly

14   present[ed] his claim in each appropriate state court (including a state supreme court

15   with powers of discretionary review), thereby alerting that court to the federal

16   nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513 U.S.

17   364, 365–66 (1995). A petitioner fairly presents a claim to a state court by

18   describing the factual or legal bases for that claim and by alerting the state court “to

19   the fact that the . . . [petitioner is] asserting claims under the United States

20   Constitution.” Duncan, 513 U.S. at 365–66; see also Tamalini v. Stewart, 249 F.3d




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 3
1    895, 898 (9th Cir. 2001) (same). Mere similarity between a claim raised in a state

2    court and a claim in a federal habeas corpus petition is insufficient. Duncan, 513

3    U.S. at 365–66.

4          Furthermore, to fairly present a claim, the petitioner “must give the state

5    courts one full opportunity to resolve any constitutional issues by invoking one

6    complete round of the State’s established appellate review process.” O’Sullivan,

7    526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,

8    the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275

9    (1971). It appears from the face of the petition and attached documents, that

10   Petitioner has not exhausted his state court remedies as to each of his grounds for

11   relief. Indeed, Petitioner affirmatively represents that he did not exhaust his state

12   court remedies.

13             GROUNDS FOR FEDERAL HABEAS CORPUS RELIEF

14         Petitioner asserts that the Washington State Constitution contradicts the U.S.

15   Constitution regarding the Fifth Amendment right to “presentment or indictment of

16   a Grand Jury.” ECF No. 1. He claims “no bill of indictment” was brought against

17   him, rendering his arrest, conviction, and imprisonment illegal. Id.

18         Petitioner seems to argue that because the state courts have defied “federally

19   established procedures and processes for the adjudication of crimes,” only “a court

20   of federal jurisdiction” has jurisdictional authority over his claims. Id. His bald




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 4
1    assertion that “due process of the law was ignored” is unsupported by his factual

2    allegations. Id.

3          As the U.S. Supreme Court stated long ago, “Prosecution by information

4    instead of by indictment is provided for by the laws of Washington. This is not a

5    violation of the Federal Constitution.” See Gaines v. Washington, 277 U.S. 81, 86

6    (1928). Consequently, Petitioner’s assertions to the contrary presented in his four

7    grounds for federal habeas corpus relief are legally frivolous.

8          Because it plainly appears from the petition and accompanying documents,

9    including a supplement to the petition received on May 28, 2019, ECF No. 3, that

10   Petitioner is not entitled to relief in this Court, IT IS ORDERED that the petition,

11   ECF No. 1, is DISMISSED pursuant to Rule 4 of the Rules Governing Section

12   2254 Cases in the United States District Courts. All pending motions are DENIED

13   AS MOOT.

14         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

15   enter judgment, provide copies to Petitioner, and close the file. The Court certifies

16   that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

17   taken in good faith and there is no basis upon which to issue a certificate of

18   appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

19

20



     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 5
1        appealability is therefore DENIED.

2        DATED this 9th day of July 2019.

3                    _________________________
                     SALVADOR MENDOZA, JR.
4                    United States District Judge

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 6
